COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EX PARTE: LORENZO GARCIA,                                    No. 08-14-00316-CR
                                               §
                     Appellant.                                 Appeal from the
                                               §
                                                               384th District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                           (TC# 20100D00224-384-1)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until May 20, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mario A. Gonzalez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 20, 2015.

       IT IS SO ORDERED this 20th day of April, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.